 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   Zaitsu Law
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     JOSHUA MARKANSON
 7
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                           Case No.: 2:18-CR-00024 TLN
12
                                   Plaintiff,            STIPULATION AND ORDER TO
13
            v.                                           CONTINUE STATUS CONFERENCE
14
     ISAIAH BURKS AND                                    DATE: November 21, 2019
15   JOSHUA MARKANSON,                                   TIME: 9:30 a.m.
                                   Defendants.           COURT: Hon. Troy L. Nunley
16
17
18
19
            Defendants Joshua Markanson and Isaiah Burks through their counsel of record, and
20
     the United States of America, through its undersigned counsel, stipulate that the status
21
     conference currently set for November 21, 2019 be continued to December 5, 2019, at 9:30
22
     a.m.
23
            The next status conference in this case was originally set for November 15, 2019 before
24
     Judge Burrell. Prior to that date, the case was reassigned to this Court, which originally
25
     scheduled the status conference for November 22, 2019 at 9:30 a.m. The Court, on its own
26
     motion, then reset the status conference for November 21, 2019.
27
28

                                                     1
     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
 1            Due to a previously scheduled obligation, defense counsel Etan Zaitsu is unable to
 2   attend the November 21st court appearance, and requests that the Status Conference be reset to
 3   the next available court date.
 4            Based on the foregoing, the parties agree and stipulate that the status conference
 5   currently set for November 21, 2019, be continued to December 5, 2019 at 9:30 a.m. The
 6   parties further agree that time under the Speedy Trial Act should be excluded from the date the
 7   parties stipulated, up to and including December 5, 2019, under 18 U.S.C. § 3161(h)(7)(A) and
 8   (B)(iv)[reasonable time to prepare], and General Order 479 [Local Code T4], based on defense
 9   preparation.
10            The parties agree that the failure to grant a continuance in this case would deny defense
11   counsel reasonable time necessary for effective preparation, taking into account the exercise of
12   due diligence. The parties also agree that the ends of justice served by the Court granting the
13   requested continuance outweigh the best interests of the public and the defendants in a speedy
14   trial.
15
16   Respectfully submitted,
17   Dated: November 18, 2019                               /s/ Etan Zaitsu
                                                            ETAN ZAITSU
18                                                          Attorney for Defendant Joshua Markanson
19
     Dated: November 18, 2019                               /s/ Timothy H. Delgado
20                                                          TIMOTHY H. DELGADO
                                                            Assistant United States Attorney
21                                                          Attorneys for Plaintiff United States
22
23   Dated: November 18, 2019                               /s/ Philip Cozens
                                                            Philip Cozens
24
                                                            Attorney for Defendant Isaiah Burks
25
26
27
28

                                                      2
     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
 1                                                ORDER
 2          The Court, having received and considered the parties’ stipulation, and good cause
 3   appearing therefore, adopts the parties’ stipulation in its entirety as its order. The Court
 4   specifically finds that the failure to grant a continuance in this case would deny counsel
 5   reasonable time necessary for effective preparation, taking into account the exercise of due
 6   diligence. The Court also finds that the ends of justice served by granting the requested
 7   continuance outweigh the best interests of the public and the defendant in a speedy trial.
 8          The Court orders that the time from the date the parties stipulated, up to and including
 9   December 5, 2019, shall be excluded from computation of time within which the trial in this
10   case must begin under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable
11   time to prepare], and General Order 479 [Local Code T4]. It is further ordered that the
12   November 21, 2019 status conference be continued until December 5, 2019, at 9:30 a.m.
13
14   Dated: November 19, 2019
15
16                                                           Troy L. Nunley
17                                                           United States District Judge

18
19
20
21
22
23
24
25
26
27
28

                                                      3
     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
